  Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 1 of 12 PageID: 634




                      IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF NEW
                          JERSEY CAMDEN VICINAGE


LANISE L. SUTTON,

         Plaintiff,                       Civil No. 19-15667 (RMB)

          v.                              MEMORANDUM OPINION & ORDER

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

         Defendant.



 RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

      This matter comes before the Court upon an appeal by

 Plaintiff Lanise Sutton (“Plaintiff”) from the final

 determination of the Commissioner of Social Security, denying

 Plaintiff’s application for Supplemental Security Income (“SSI”)

 disability benefits under Title XVI of the Social Security Act.

 For the reasons set forth below, the Court VACATES the decision

 of the Administrative Law Judge (“ALJ”) and REMANDS for further

 proceedings consistent with this Memorandum Opinion and Order.


 I.   PROCEDURAL HISTORY

      On July 7, 2015, Plaintiff filed a Title XVI application

 for SSI disability benefits. [Administrative Record (“A.R.”), p.

 54-61]. Plaintiff alleged a period of disability, beginning on

 August 1, 1985, claiming that she suffers from a learning

                                      1
 Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 2 of 12 PageID: 635



disability, speech problems, and diabetes. [Id.]. Plaintiff’s

application was denied, initially on February 25, 2016, and

again upon reconsideration on May 24, 2016. [Id., p. 15]. On

August 31, 2018, Plaintiff participated in a video hearing with

Administrative Law Judge Stanley K. Chin.         The ALJ heard

testimony from Plaintiff, her attorney, Kevin Liebkemann, and an

impartial vocational expert, Bassey A. Duke. [Id.].

      The ALJ issued a decision on September 25, 2018, denying

Plaintiff’s application based on his determination that

Plaintiff was “capable of making a successful adjustment to

other work that exists in significant numbers in the national

economy.” [Id., p. 24].      The Appeals Council denied Plaintiff’s

request for review, rendering the ALJ’s decision final. [Id., p.

1]. Plaintiff now brings this action requesting judicial review

of the ALJ’s decision.


II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ regarding

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Hess

v. Comm’r Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means

“‘more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

                                     2
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 3 of 12 PageID: 636



conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Cons. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));

Albert Einstein Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d

Cir. 2009).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Hess, 931

F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

                                    3
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 4 of 12 PageID: 637



42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). The

claimant bears the burden of proof at steps one through

four, and the Commissioner of Social Security at step five.

Hess, 931 F.3d at 201 (citing Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010). Recently in Hess, 931

F.3d at 201–02, the Third Circuit described the ALJ’s role

in the Commissioner’s inquiry at each step of this

analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities.” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is disabled.
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
     they do not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
                                    4
  Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 5 of 12 PageID: 638



       his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
       416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
       can still do despite [his] limitations.” Id. §§
       404.1545(a)(1), 416.945(a)(1). If the claimant can
       perform his past relevant work despite his limitations,
       he is not disabled. Id. §§ 404.1520(a)(4)(iv),
       416.920(a)(4)(iv). If he cannot, the ALJ moves on to
       step five.

       At step five, the ALJ examines whether the claimant “can
       make an adjustment to other work[,]” considering his
       “[RFC,] . . . age, education, and work experience [.]”
       Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
       examination typically involves “one or more hypothetical
       questions posed by the ALJ to [a] vocational expert.”
       Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
       If the claimant can make an adjustment to other work, he
       is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
       416.920(a)(4)(v). If he cannot, he is disabled.


III.   FACTUAL BACKGROUND

       The Court recites only the facts that are necessary to its

 determination on appeal, which is narrow.         Plaintiff, who was

 eleven years old at the alleged onset date, claims disability

 on the basis of severe mental illnesses, including borderline

 intellectual functioning, major depressive disorder, and

 borderline personality disorder. Plaintiff also suffers from

 diabetes and obesity.     At the administrative hearing Plaintiff

 testified that she has been classified as learning disabled

 since childhood and qualified for SSI disability benefits.

       Plaintiff testified that she stopped receiving benefits as

 a teenager, in 1992, because she was incarcerated for

 manslaughter.    She was released from prison 23 years later, in

                                      5
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 6 of 12 PageID: 639



2015.   Although Plaintiff received mental health counseling

while in prison, she struggled to interact appropriately with

other inmates and prison guards.        Plaintiff testified that she

had fewer problems after she adapted to the prison environment,

but continued to struggle with anxiety, suicidal thoughts,

nervousness, and a stutter. [A.R., p. 36-37].

    Plaintiff stated that she was never employed before her

period of incarceration and was unable to hold jobs following

her release from prison. [A.R., p. 35].       After her release in

2015, Plaintiff went to a halfway house where she received some

training in food service and prep. [A.R., p. 37].         Plaintiff

testified that she got a job at Burger King, but was fired

after only two days because it took her “two to three times

longer than everyone else to make a burger.” [A.R., p. 38-39].

After losing her job at Burger King, Plaintiff obtained a

housekeeping job, but was once again fired after less than one

week.   Plaintiff stated that the company expected her to clean

a room in thirty minutes, but it took her “an hour or an hour

and a half.” [A.R., p. 39-40]. Plaintiff explained that for her

whole life, “it just takes [her] a little bit longer to do

stuff” than other people.[A.R., p. 39].

    Plaintiff testified that she goes to Legacy Treatment

Services for weekly one-on-one counseling and medication to

help with her anxiety, depression, and sleeping, and the
                                    6
 Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 7 of 12 PageID: 640



medication helps but she “still [has] problems”. [A.R., p. 43-

45].    The medical records from Plaintiff’s treatment center,

Legacy Treatment Services, corroborate Plaintiff’s testimony.

Plaintiff’s psychiatric evaluation indicates diagnoses of

Bipolar II disorder, unspecified intellectual disabilities,

diabetes, and hypertension. [A.R., p. 486-87].          Treatment notes

state that Plaintiff has indicated that medication is helpful

for mood and anxiety and for impulse control and aggression.

[A.R., p. 489].


IV.    ALJ’S DETERMINATION

       After examining Plaintiff’s application for disability

benefits, the ALJ conducted the five-step inquiry and concluded

that Plaintiff was not disabled.         At Step One of the analysis,

the ALJ concluded that Plaintiff had not engaged in substantial

gainful activity since her application date of July 7, 2015.            At

Step Two, the ALJ found the following severe impairments:

borderline intellectual functioning, major depressive disorder,

borderline personality disorder. [A.R., p. 17].          The ALJ found

these medically determinable impairments to “significantly limit

the ability to perform basic work activities as required by SSR

85-28.” [A.R., p. 18].       Although the ALJ noted that Plaintiff

has received treatment for diabetes and obesity, the ALJ found

those impairments to be non-severe.

                                     7
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 8 of 12 PageID: 641



     At Step Three, the ALJ found the Plaintiff’s impairments

did not meet the severity of one of the Listed Impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. [A.R., p. 18]. At Step

Four, the ALJ determined Plaintiff’s RFC as follows:


     “[T]he claimant has the residual functioning capacity to
     perform a full range of work at all exertional levels
     but with the following exertional limitations: the
     claimant is limited to short and simple routine
     instructions and tasks, performed in a work environment
     free   of  fast-paced   production   requirements,   and
     involving only simple work-related decisions and
     infrequent and gradual workplace changes. The claimant
     requires work that is isolated from the public, and is
     limited to occasional interaction with coworkers and
     supervisors.”

[A.R., p. 21].

     In making this determination, the ALJ found that

Plaintiff’s medically determinable impairments “could reasonably

be expected to cause the alleged symptoms,” but found that

Plaintiff’s statements concerning the intensity, persistence,

and limiting effects of the symptoms “not entirely consistent

with the medical evidence and other evidence in the record.”

[A.R., p. 21].

     In support of this RFC formulation, the ALJ cited to

treatment records which showed “intact cognition, normal

judgment and insight, and no minimal observation of depression

or anxiety symptoms”. [A.R., p. 21].       The ALJ also relied upon

observations from Plaintiff’s treatment providers who stated

                                    8
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 9 of 12 PageID: 642



that Plaintiff was “cooperative and friendly,” which the ALJ

deemed “inconsistent with her allegations that she could not

interact with others in the workplace.” [A.R., p. 22].          Weighing

the evidence, the ALJ determined a demonstration of Plaintiff to

“at least perform the work as outlined in her residual

functional capacity.”

     Because Plaintiff lacked any past relevant work experience,

the ALJ advanced to Step Five, where he concluded that Plaintiff

was “capable of making a successful adjustment to other work

that exists in significant numbers in the national economy.”

[A.R., p. 23-24].    The ALJ found that when considering

Plaintiff’s RFC, age, education, and work experience, there were

jobs that exist in significant numbers in the national economy

that she could perform, specifically as a “hand packager,” a

“dishwasher,” or a “cleaner.” [A.R., p. 25]. As a result, the

ALJ determined that Plaintiff was not disabled.


V.   DISCUSSION

     On appeal to this Court, Plaintiff asserts that the ALJ

failed to appropriately consider critical portions of testimony

elicited from the Vocational Expert (“VE”) at the administrative

hearing.   In particular, Plaintiff notes that the ALJ failed to

address the VE’s testimony that a person with Plaintiff’s

exertional limitations would be unable to perform the jobs

                                    9
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 10 of 12 PageID: 643



identified by the VE if they “cannot tolerate more than

occasional contact with supervisors and co-workers in the first

30 days of employment, in other words, during orientation,

training, and gaining proficiency in performing the work

function.”    Despite this testimony, and the fact that the RFC

promulgated by the ALJ notes that Plaintiff should be “limited

to occasional interaction with coworkers and supervisors,” the

ALJ still concluded that Plaintiff would be able to perform the

jobs listed by the VE.

     Based on the ALJ’s failure to provide any explanation as to

how Plaintiff could perform the jobs listed by the VE, if she

would be unable to get through training, the Court cannot find

that the ALJ’s decision is supported by substantial evidence.

The Third Circuit has defined substantial evidence as “such

relevant evidence as a reasoning mind might accept as adequate

to support a conclusion.” Kent v. Schweiker, 710 F.2d 110, 114

(3d Cir. 1983) (citing Cotter v. Harris, 642 F.2d 700, 704 (3d

Cir. 1981).

     Although the ALJ may have reasons for concluding that

Plaintiff would be able to successfully gain employment in one

of the listed professions, despite the apparent contradiction

between Plaintiff’s RFC and the VE’s testimony, those reasons

are not adequately articulated in the decision.         Significantly,

the “Third Circuit has held that access to the Commissioner’s
                                    10
 Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 11 of 12 PageID: 644



reasoning is [] essential to a meaningful court review.” Sanford

v. Comm’r of Soc. Sec., 2014 WL 1294710, at *2 (D.N.J. Mar. 28,

2014)(citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir.

1978)); see also Stockett v. Comm’r of Soc. Sec., 216 F. Supp.

3d 440, 456 (D.N.J. 2016)(“The Third Circuit ‘requires the ALJ

to set forth the reasons for his decision.’”)(quoting Burnett v.

Comm’r of Soc. Sec. Admin., 220 F.3d 112, 123 (3d Cir. 2000).

      In this instance, the Court is puzzled as to how Plaintiff

could be expected to perform the jobs suggested, when the VE

explicitly stated that a person with Plaintiff’s exertional

limitations would not be able to get through initial orientation

and training for those jobs if they were limited to only

occasional interaction with co-workers and supervisors.1 The same

lack of clarity exists for the Vocational Expert’s testimony

that a person whose “work pace is twice as slow as the

expectation” would not be able to do any of the jobs identified

during the ALJ’s examination. [A.R., p. 51].


VI.   CONCLUSION

      On the present record, faced with testimony from the VE

that seems to directly contradict Plaintiff’s ability to work in



1 On this point, it is worthy of further discussion and analysis
that Plaintiff was unable to get past the first week of her
attempted jobs at Burger King and in housekeeping.

                                     11
Case 1:19-cv-15667-RMB Document 12 Filed 07/31/20 Page 12 of 12 PageID: 645



the suggested professions at the promulgated RFC, this Court is

unable determine whether the ALJ’s decision was supported by

substantial evidence because it fails to include the necessary

explanation and reasoning.

     ACCORDINGLY, IT IS on this, the 31st day of July 2020,

hereby

     ORDERED that the ALJ’s decision, denying Plaintiff’s

application for Social Security benefits, is VACATED and

REMANDED for further proceedings consistent with this Memorandum

Opinion and Order; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                    12
